Name: Commission Regulation (EEC) No 125/92 of 20 January 1992 amending Regulation (EEC) No 3521/91 increasing to 650 000 tonnes the quantity of common wheat held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 1 . 92 Official Journal of the European Communities No L 14/33 COMMISSION REGULATION (EEC) No 125/92 of 20 January 1992 amending Regulation (EEC) No 3521/91 increasing to 650 000 tonnes the quantity of common wheat held by the German intervention agency for which a standing invitation to tender for export has been opened HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 3521 /91 is replaced by the following : Article 2 1 . The invitation to tender shall cover a maximum of 650 000 tonnes of common wheat to be exported to the countries on the territory of the former Soviet Union. 2. The regions in which the 650 000 tonnes of common wheat are stored are stated in Annex I to this Regulation.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (6) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 3043/91 (4), Whereas Commission Regulation (EEC) No 3524/91 (*), opened a standing invitation to tender for the export of 1 58 000 tonnes of common wheat held by the German intervention agency ; whereas, in a communication of 1 6 January 1992, Germany informed the Commission of the intention of its intervention agency to increase by 500 000 tonnes the quantity for which a standing invita ­ tion to tender for export has been opened ; whereas the total quantity of common wheat held by the German intervention agency for which a standing invitation to tender for export has been opened should be increased to 650 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 3521 /91 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 Annex I to Regulation (EEC) No 3521 /91 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 January 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 202, 9. 7. 1982, p. 23. (4) OJ No L 288 , 18 . 10 . 1991 , p . 21 . 0 OJ No L 334, 5. 12. 1991 , p. 21 . No L 14/34 Official Journal of the European Communities 21 . 1 . 92 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein / Hamburg 140 628 Niedersachsen / Bremen 161 517 Nordrhein-Westfalen 141 208 Hessen 14 706 Rheinland-Pfalz 8 610 Baden-Wurttemberg 10 373 Bayern 152 438 Saarland 8 698 Berlin 6 822 Antwerp (Belgium) 4 828 '